                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CHRISTOPHER JERMAINE TAYLOR,

                               Petitioner,

v.                                                     Civil Case No. 3:16-05173
                                                       Criminal Case No. 3:15-00009
UNITED STATES OF AMERICA,

                               Respondent.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Petitioner’s Objections to the Proposed Findings and

Recommendation (“PF&R”). ECF No. 115. For the following reasons, the Court ADOPTS AND

INCORPORATES HEREIN the Magistrate Judge’s PF&R, ECF No. 113, GRANTS

Petitioner’s Motion to Withdraw Amendment, ECF No. 108, and DENIES Petitioner’s Motion

and Second Amendment under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence, ECF

Nos. 68, 109. Furthermore, the Court DENIES as moot, Petitioner’s Second Emergency Motion

for Bond Pending Resolution of 28 U.S.C. 2255. ECF No. 116.

                                  I. PROCEDURAL BACKGROUND

       On February 3, 2015, Petitioner entered an informed guilty plea to a single-count

information charging him with conspiracy to distribute 100 grams or more of heroin. Criminal

Action No. 3:15-00009, ECF Nos. 5, 8, 10. He was sentenced on September 8, 2015, and this Court

found the two-point gun enhancement under U.S.S.G. § 2D1.1(b)(1) applied. Id., ECF Nos. 44,

47. Petitioner subsequently filed his motion, pro se, under 28 U.S.C. § 2255 on June 8, 2016. ECF

No. 68. In it, he alleges ineffective assistance of counsel as a means to attack his plea. Id.
       Petitioner then moved to amend his motion, arguing the applicability of Johnson v. United

States. ECF No. 71. However, on October 22, 2018, Petitioner concurrently filed a withdrawal of

that motion, ECF No. 108, along with another amendment to address the applicability of the two-

point gun enhancement, ECF No. 109. After consideration of Petitioner’s motions, Magistrate

Judge Omar J. Aboulhosn filed the present PF&R on April 2, 2019, in which he recommends that

Petitioner’s motions be denied, and the case removed from the docket. ECF No. 113. Plaintiff filed

timely objections to the PF&R on April 15, 2019. ECF No. 108.

                                         II. LEGAL STANDARD

        In reviewing the PF&R, this Court must “make a de novo determination of those portions

of the . . . [Magistrate Judge’s] proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). In doing so, the Court can “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” Id. The Court, however, is not

required to review the factual or legal conclusions of the Magistrate Judge to which no objections

are made. Thomas v. Arn, 474 U.S. 140, 150 (1985). Courts will uphold those portions of a

recommendation to which no objection has been made unless they are “clearly erroneous.” See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        When a party acts pro se, the Court must liberally construe his pleadings and objections.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, failure to raise specific errors waives the

right to de novo review because “general and conclusory” objections do not warrant such review.

McPherson v. Astrue, 605 F. Supp. 2d 744, 749 (S.D. W. Va. 2009) (citing Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982)). “[V]ague objections to the magistrate judge's findings prevents

the district court from focusing on disputed issues and thus renders the initial referral to the

magistrate judge useless.” Id. (internal citations omitted).



                                                 -2-
                                        III. DISCUSSION

       Petitioner’s submission offers general objections to (1) the magistrate judge’s findings on

ineffective assistance of counsel as it pertains to his plea agreement and (2) the application of the

two-level gun enhancement under U.S.S.G. 2D1.1(b)(1), supporting these objections with mere

restatements of his arguments as presented to the magistrate judge.

       In his first objection, Petitioner retreads his argument, without making any specific

objection as to which parts of the PF&R he believes are flawed. Compare ECF No. 115, at 2–3;

with ECF No. 113, at 8–9. As shown in the record, and explained in the PF&R, this Court properly

found Petitioner made a knowing, informed, and voluntary plea. Criminal Action No. 3:15-00009,

ECF No. 31, at 25–26, 32–40; ECF No. 113, at 10–13. Accordingly, Petitioner’s first objection is

OVERRULED as a conclusory objection.

       As to the second objection, Petitioner completely fails to object to any finding in the PF&R.

Akin to his first objection, Petitioner offers a general objection as to the application of the two-

level gun enhancement applied at his sentencing and outlines his argument as presented to the

magistrate judge. Compare ECF No. 115, at 4–6; with ECF No. 113, at 17. However, the magistrate

judge’s findings on this issue do not address the merits of this application, but instead conclude

Petitioner waived any right to appeal this matter. ECF No. 113, at 19. Accordingly, Petitioner’s

objection does not apply to the PF&R and is thus OVERRULED.

                                           IV. CONCLUSION

       For the above listed reasons, the Court ADOPTS AND INCORPORATES HEREIN the

Magistrate Judge’s PF&R, ECF No. 113, GRANTS Petitioner’s Motion to Withdraw Amendment,

ECF No. 108, and DENIES Petitioner’s Motion and Second Amendment under 28 U.S.C. § 2255

to Vacate, Set Aside or Correct Sentence, ECF Nos. 68, 109. Furthermore, the Court DENIES as



                                                -3-
moot Petitioner’s Second Emergency Motion for Bond Pending Resolution of 28 U.S.C. 2255.

ECF No. 116. Consistent with this, the Court ORDERS this case removed from the docket.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        July 30, 2019




                                         ROBERT C. CHAMBERS
                                         UNITED STATES DISTRICT JUDGE




                                            -4-
